



Exhibit 10.2
wstllogoa02.jpg [wstllogoa02.jpg]


July 5, 2017


VIA HAND DELIVERY
Thomas P. Minichiello
1416 Kallien Avenue
Naperville, IL 60540


Re:    Employment Agreement Matters


Dear Tom:
As you know, over the past year Westell Technologies, Inc. (“Westell”) has
changed its
practice regarding the employment of executives pursuant to employment
agreements. In
particular, Westell is no longer providing such agreements, but instead is
setting forth terms and conditions of employment in offer letters.


Based on a review of our records, your employment is still governed by an
employment agreement dated June 18, 2013, between you and Westell (the
“Employment Agreement”),
which was issued based on Westell’s prior approach. In order to unify our
practices and provide
for consistency, at this time we are giving you notice under Section 3.1 of the
Employment
Agreement of our intent to terminate it effective July 5, 2019. This notice does
not mean that
you will no longer be employed by Westell after this date; it simply means that
the Employment Agreement will no longer be in effect after that date.


I would note that this notice has no effect on your position or compensation,
including
your title, status, authority, responsibilities, salary, bonus opportunity or
location of work.


If you have any questions, please let me know.
Very truly yours,
/s/ Kirk R. Brannock
Kirk R. Brannock, President

--------------------------------------------------------------------------------



    
750 NORTH COMMONS DRIVE ■ AURORA, IL 60504
(630) 898-2500 or (800) 323-6883
WESTELL TECHNOLOGIES CUSTOMER SUPPORT: (800) 377-8766
WWW.WESTELL.COM





